       Case 2:20-cv-00219-SMB Document 16 Filed 05/06/20 Page 1 of 2



 1    Ryan Lee
      Law Offices of Ryan Lee, PLLC
 2    7272 E. Indian School Rd.
      Suite 540
 3    Scottsdale, AZ 85251
      Phone: (323) 524-9500
 4    Fax: (323) 524-9502
      ryan@ryanleepllc.com
 5    Attorney for Plaintiff,
      Elisha Forga
 6
 7                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ARIZONA
 8                                      PHOENIX DIVISION
 9                                                        No. 2:20-cv-00219-SMB
       Elisha Forga,
10
                                           Plaintiff,        Stipulation to Dismiss
11
12     v.

13     Ally Financial Inc.,
14
                                         Defendant.
15
16          Plaintiff, Elisha Forga, and Defendant, Ally Financial, Inc., through their respective counsel

17   below, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), stipulate to dismiss this
18   case, with prejudice, both sides to bear their own fees and costs.
19
20    By:/s/ Ryan Lee                                         By:/s/ Bradley Anthony Burns_____
21          Ryan Lee                                                Bradley Anthony Burns
            Law Offices of Ryan Lee, PLLC                           Dickinson Wright PLLC
22          Attorney for Plaintiff                                   Attorney for Defendant

23
24
25
26
27
28
       Case 2:20-cv-00219-SMB Document 16 Filed 05/06/20 Page 2 of 2



 1
 2
 3
 4
                                        CERTIFICATE OF SERVICE
 5
 6          I certify that on May 6, 2020, a true and correct copy of the foregoing document was

 7   electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

 8   system to all counsel of record.
 9
                                   By: /s/ Ryan Lee
10                                        Ryan Lee
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
